Title: From George Washington to John Fitzgerald and William Hartshorne, 18 January 1785
From: Washington, George
To: Fitzgerald, John,Hartshorne, William



Gentln
Mount Vernon 18th Jany 1785.

At my return from Alexandria yesterday afternoon, I found the letters & papers herewith enclosed. I send the whole, as well private as public—the former for your satisfaction—the latter for you to act upon.
As these, with the Maryland Act & resolutions which I left in the hands of Mr Lee for the purpose of communicating them to the Gentn in town (well wishers to the inland navigation of the river &c.) contain all the information on the subject, I could give, I beg leave to refer you to them.

All the papers, except the Virginia Act, which are necessary for Mr Richards to strike printed copies from, I should be glad to have returned to me in the course of two or three days, as I shall have letters to write, & other matters to do, in consequence thereof. It should be intimated to the printer that the Bill is an original paper, & spared indulgently from the Clerks office: great care therefore should be taken that no scratches or blots are suffered to be made thereon. The number of copies to be struck will depend upon you Gentlemn—the time for promulgation, & obtaining subscriptions is short—the former therefore should be as extensive & diffusive as the nature of the case will admit—With what materials the managers at the City of Richmond & town of Winchester are to commence their operations, does not seem very clear; it rests with you therefore, I conceive, to put things in motion, at least by opening a correspondence with the Gentlemen at these places, fixing a plan.
It appears to me also, that a notification of the passing of this Act & consequent resolutions should go immediately to the Executive of Maryland, from some quarter; otherwise that State may take umbrage, & think advantage on the score of subscriptions, is meant to be taken of her Citizens. From our Governor, such intimation ought in my opinion, to be given; but it does not appear by anything before us, that it either has been, or is intended to be done. Therefore as the Acts & resolutions of both Assemblies are now with you, if you will cause a comparative view to be taken of them, & note the alterations, that I may write with exactitude. I will communicate the matter to Govr Paca, lest there should be neglect or delay on the part of our Executive—or if you will do it, it may answer the same purpose.
How far Mr Maddison might have intended the paper No. 3 for the public eye, I know not; I would have no copies therefore taken of it, as communication of its content might come better from those who are to act under it. I have the honor to be, Gentn &c.

G: Washington


P.S. If a printed copy of the Virginia Act could be soon obtained, I would enclose one of them to the Governor of Maryland, & a copy of the correspondent resolutions of this State to

that of Maryland; which would be the fullest & best information he could receive unofficially.

